Title: From John Adams to John Quincy Adams, 11 March 1813
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy March 11. 1813

Your favour of Oct. 4 was Sent to me from the Post Office this morning. Although I sincerely condole with you and your Lady in the loss of your Child, and feel a deep Affliction in my own Breast, for the loss of a lovely Rose, which I might probably have never Seen; Yet We ought all, to collect ourselves, and reflect that the constitution and Course of Nature in the physical, moral and Social, as well as intellectual World; is inscrutable and incomprehensible to Us. While You and I believe that the whole System, is under the constant and vigilant direction of a Wisdom infinitely more discerning than Ours and a benevolence to the whole and to Us in particular greater even than our own Self Love; We have the highest consolation that Reason can Sugget or Imagination conceive. The Same general Laws that at times afflict Us, are in your Neighbourhood bereaving Millions, of their Fathers Brothers and Sons and Millions more of their Food and their Shelter. In our own Country how many deprivations do We read, and how many Savage Cruelties. What Grounds have We to expect to hope to be excepted from the General Lot. Indeed if all such considerations were out of the question there is another, which ought to compose Us, viz that the Event is irreversible. Sorrow can make no alteration; afford no relief to the departed, to Survivors or to Ourselves. You remember the Verses of Cleanthes in the bungling Translation of Bolingbroke.
Parent of Nature! Master of the World!
Where e’er thy Providence directs, behold
My Steps with chearful resignation turn
Fate leads the Willing, draggs the backward on,
Why should I grieve! When grieving I must bear
And take with guilt, what guiltless I might share?
Grief Sorrow and mourning for irremediable Events are Useless to the living as to the dead, except as they produce Reflection, Consideration and correct Errors or reform Vices. Remember the best of Philosophy. The beloved are chastened.
I can give you no public Information. The Journals of Europe will give you News enough good and bad to agitate your public Soul
I know not whether you will derive Joy or Grief from the details of Dinners, Balls, dances &c The Expence of these, would have built Ships or at least comforted Widows and Orphans. When the first Child of Louis 16th. was born, you know The Illuminations of Paris, were very Splendid. Le Ray de Chaumont said to me in the midst of them “Had the King laid Such a Tax upon these Parrisians ils auroient criee come Le Diable” I have declined all Invitations to these Frolics, except one. I dined with The Vice President on the 4th. of March when he took the Oath of Office, on a Sumptuous Entertainment and with very good Company.
We have had a pleasant Winter. I rarely remember a longer Course of good Playing, or as my Brother Farmers choose to express it, of fine Sledding. This you know delights Us, because it affords Opportunity to provide plenty of Fuel for the Summer and part of the next Winter and a fine Season for much other business.
Now I desire to know what fault can be found with this Letter by France England or Russia, if it should be read by any or all of them.
My Love to Mrs A. Mr J. Mr Charles and Miss. J. I long to See you all. But how to get you home, I know not. Can you negotiate a Passport through England France Sweeden or any other Way?
Your Sons are at Hingham, very well and very clever
most affectionately 
John Adams